                 Case 5:20-cv-00363-BLF Document 85 Filed 12/10/20 Page 1 of 8



     SONAL N. MEHTA (SBN 222086)
 1   Sonal.Mehta@wilmerhale.com
     WILMER CUTLER PICKERING
 2   HALE AND DORR LLP
     2600 El Camino Real, Suite 400
 3   Palo Alto, California 94306
     Telephone: (650) 858-6000
 4   Facsimile: (650) 858-6100
 5
     DAVID Z. GRINGER (pro hac vice)
 6    David.Gringer@wilmerhale.com
     ARI HOLTZBLATT (pro hac vice)
 7    Ari.Holtzblatt@wilmerhale.com
     MOLLY M. JENNINGS (pro hac vice)
 8   Molly.Jennings@wilmerhale.com
 9   WILMER CUTLER PICKERING
     HALE AND DORR LLP
10   1875 Pennsylvania Avenue, NW
     Washington, DC 20006
11   Telephone: (202) 663-6000
     Facsimile: (202) 663-6363
12
     Attorneys for Defendant
13   FACEBOOK, INC.
14
                               UNITED STATES DISTRICT COURT
15
                             NORTHERN DISTRICT OF CALIFORNIA
16
                                       SAN JOSE DIVISION
17
     REVEAL CHAT HOLDCO, LLC, a Delaware
18   limited liability company, USA TECHNOLOGY        Case No. 5:20-cv-00363-BLF
     AND MANAGEMENT SERVICES, INC. (d/b/a
19   Lenddo USA), a Delaware corporation, and
     BEEHIVE BIOMETRIC, INC., a dissolved             DEFENDANT FACEBOOK, INC.’S
20   Delaware corporation,                            MOTION FOR ADMINISTRATIVE
                                                      RELIEF TO CONSIDER WHETHER
21                              Plaintiffs,           CASES SHOULD BE RELATED
22                                                    PURSUANT TO CIVIL L.R. 3-12
            v.
23                                                    Judge: Hon. Beth Labson Freeman
     FACEBOOK, INC., a Delaware corporation,
24                              Defendant.
25

26

27

28

     No. 5:20-cv-00363-BLF                           FACEBOOK’S MOTION FOR ADMINISTRATIVE
                                       RELIEF TO CONSIDER WHETHER CASES SHOULD BE RELATED
               Case 5:20-cv-00363-BLF Document 85 Filed 12/10/20 Page 2 of 8




 1          Pursuant to Civil Local Rule 3-12, Defendant Facebook, Inc. respectfully moves the Court

 2   to consider whether to relate Klein et al. v. Facebook, Inc., No. 5:20-cv-08570-LHK (“Klein”) to

 3   Reveal Chat et al. v. Facebook, Inc., No. 5:20-cv-00363-BLF (“Reveal Chat”). The Reveal Chat

 4   plaintiffs stipulate to this motion. The Klein plaintiffs oppose without explanation. A declaration

 5   from David Z. Gringer accompanies this motion.

 6          Under Civil Local Rule 3-12(a), actions are related “when: (1) The actions concern

 7   substantially the same parties, property, transaction or event; and (2) It appears likely that there

 8   will be an unduly burdensome duplication of labor and expense or conflicting results if the cases

 9   are conducted before different Judges.” A party that knows or believes that an action may be

10   related to another action that is or was pending in this District “must promptly file in the lowest-

11   numbered case an Administrative Motion to Consider Whether Cases Should be Related, pursuant

12   to Civil L.R. 7-11.” Civil L.R. 3-12(b).

13          The recently filed Klein action is a putative antitrust class action brought against Facebook

14   on behalf of Facebook users. Like Reveal Chat, it alleges that Facebook unlawfully monopolized

15   or attempted to monopolize markets in violation of Section 2 of the Sherman Antitrust Act, 15

16   U.S.C. § 2. Both the Klein and Reveal Chat complaints focus on similar alleged conduct by

17   Facebook as the gravamen of their complaints. As a few examples, the plaintiffs in both actions

18   allege the following as part of their unlawful monopolization theories:

19         To eliminate potential competition, Facebook acquired Instagram (compare Reveal Chat

20          Am. Compl. ¶¶ 287-299 with Klein Compl. ¶¶ 170-177) and WhatsApp (compare Reveal

21          Chat Am. Compl. ¶¶ 323-332, with Klein Compl. ¶¶ 184-186);

22         In 2015, Facebook ended general access to the Friends and News Feed APIs and entered

23          into data-sharing agreements (compare Reveal Chat Am. Compl. ¶¶ 247-261, with Klein

24          Compl. ¶¶ 164-166, 168);

25         Facebook acquired and used Onavo to collect user data and employed that data to identify

26          and target competitive threats (compare Reveal Chat Am. Compl. ¶¶ 266-286, with Klein

27          Compl. ¶¶ 148-153); and

28
                                                      1
     No. 5:20-cv-00363-BLF                              FACEBOOK’S MOTION FOR ADMINISTRATIVE
                                          RELIEF TO CONSIDER WHETHER CASES SHOULD BE RELATED
                Case 5:20-cv-00363-BLF Document 85 Filed 12/10/20 Page 3 of 8




 1

 2         Facebook cloned the Snapchat “Stories” feature after acquisition talks failed (compare
 3          Reveal Chat Am. Compl. ¶¶ 311-312, with Klein Compl. ¶¶ 182-183).
 4   In fact, both complaints repeatedly use identical or nearly identical language. For example:
 5    Reveal Chat                                        Klein
 6    After the announcement and through the full After the announcement and through the full
 7    removal of the APIs in April 2015, Facebook removal of the APIs in April 2015, Facebook
 8    continued to make a series of agreements that made a series of agreements that forced certain
 9    forced certain competitors to hand their data competitors to hand their data over to
10    over to Facebook. For example, Facebook Facebook. For example, Facebook forced
11    forced certain third-party developers that it certain third-party developers that it identified
12    identified as competitive threats with valuable as competitive threats with valuable social data
13    social data to sign Private Extended API to sign Private Extended API agreements—
14    agreements—referred     to    throughout   this referred to throughout this Complaint as
15    Complaint as “Whitelist and Data Sharing “Whitelist and Data Sharing Agreements” or
16    Agreements” or simply “the Agreements”—in simply “the Agreements”—in order to obtain
17    order to obtain access to the Friends and/or access to the Friends and/or News Feed APIs.
18    News Feed APIs. Am. Compl. ¶ 247.                  Compl. ¶ 165.
19    Facebook’s Whitelist and Data Sharing Facebook’s Whitelist and Data Sharing
20    Agreements, as of January 2015, included a Agreements              included   a   provision   that
21    provision that acknowledged that the APIs acknowledged that the APIs they covered are
22    they covered are not available to the general not available to the general public. An exhibit
23    public. An exhibit to each Whitelist and Data to each Whitelist and Data Sharing Agreement
24    Sharing    Agreement     listed   the   specific listed the specific Facebook APIs to which a
25    Facebook APIs to which a particular developer particular developer was being granted access.
26    was being granted access. Am. Compl. ¶ 248.        Compl. ¶ 165.
27    These Agreements were only offered in These Agreements were only offered in
28
                                                     2
     No. 5:20-cv-00363-BLF                              FACEBOOK’S MOTION FOR ADMINISTRATIVE
                                          RELIEF TO CONSIDER WHETHER CASES SHOULD BE RELATED
               Case 5:20-cv-00363-BLF Document 85 Filed 12/10/20 Page 4 of 8




 1    exchange for massive purchases of Facebook’s exchange for massive purchases of Facebook’s
 2    social data through mobile advertising and/or social data through mobile advertising and/or
 3    through the provision of the developer’s own through the provision of the developer’s own
 4    social data back to Facebook (so-called social data back to Facebook (so-called
 5    “reciprocity”). Am. Compl. ¶ 249.                        “reciprocity”). Compl. ¶ 165.
 6    To obtain extensive information on a user’s To obtain extensive information on a user’s
 7    usage    of     mobile    applications       and   of usage      of   mobile     applications    and   of
 8    bandwidth, Onavo cloaked its spyware in bandwidth, Onavo cloaked its spyware in
 9    virtual private networks (“VPNs”), data VPNs, data compression, and even in mobile
10    compression, and even in mobile privacy apps. privacy apps. Compl. ¶ 149.
11    Am. Compl. ¶ 266.
12
      Onavo sold the mobile usage data it collected Onavo sold the mobile usage data it collected
13
      to Facebook, which in turn used the real-time to Facebook, which in turn used the real-time
14
      information it received from Onavo to information it received from Onavo to
15
      determine which mobile applications posed a determine which mobile applications posed a
16
      threat to Facebook’s dominance and to the threat to Facebook’s dominance and to the
17
      SDBE protecting Facebook from new entrants substantial                barriers   to   entry     protecting
18
      and competition. Am. Compl. ¶ 267.                       Facebook from new entrants and competition.
19
                                                               Compl. ¶ 149.
20
      Facebook used Onavo data to: (a) identify and Facebook used Onavo’s data to: (a) identify
21
      target competitors from which Facebook could and target competitors from which Facebook
22
      demand        Whitelist    and       Data    Sharing could demand concessions; (b) identify and
23
      Agreements;       (b)     identify     and     target target competitors to whom Facebook would
24
      competitors      to   whom       Facebook     would completely deny access to its platform; and (c)
25
      completely deny Platform access; and (c) identify and target competitors that Facebook
26
      identify and target competitors that Facebook would remove from the competitive landscape
27
      would remove from the competitive landscape entirely through acquisition. Compl. ¶ 150.
28
                                                           3
     No. 5:20-cv-00363-BLF                                  FACEBOOK’S MOTION FOR ADMINISTRATIVE
                                              RELIEF TO CONSIDER WHETHER CASES SHOULD BE RELATED
                 Case 5:20-cv-00363-BLF Document 85 Filed 12/10/20 Page 5 of 8




 1    entirely through acquisition. Am. Compl.
 2    ¶ 267.
 3    When an Onavo Protect user opened a mobile When an Onavo Protect user opened a mobile
 4    app or website, Onavo software secretly app or website, Onavo software secretly
 5    redirected the traffic to Facebook’s servers, redirected the traffic to Facebook’s servers,
 6    where the action was logged in a massive where the action was logged in a massive
 7    database. Facebook product teams then database. Facebook product teams then
 8    analyzed the aggregated Onavo data to analyzed the aggregated Onavo data to
 9    determine which apps and features people determine which apps and features people
10    were using in real time, how frequently they were using in real time, how frequently they
11    used the apps, and for how long. If the data in used the apps, and for how long. If the data in
12    an app was not encrypted, this information was an app was not encrypted, this information was
13    as specific as (for example) the number of as specific as (for example) the number of
14    photos the average user likes or posts in a week photos the average user likes or posts in a week
15    in that app. Am. Compl. ¶ 272.                      in that app. Compl. ¶ 152.
16   Compare also Reveal Chat Am. Compl. ¶ 266 with Klein Compl. ¶ 149; Reveal Chat Am. Compl.
17   ¶ 292 with Klein Compl. ¶ 171; Reveal Chat Am. Compl. ¶ 293 with Klein Compl. ¶ 171.
18             To be sure, the Klein complaint contains an additional theory of competitive harm
19   regarding Facebook’s privacy policy, but the cases still easily exceed the relevant standard for
20   relation. First, absent relation, there is a serious risk “of conflicting results.” See Civil L.R. 3-
21   12(a). Facebook anticipates raising similar defenses to the Klein allegations as it has in Reveal
22   Chat: including that the claims are untimely and that the plaintiffs have failed to plausibly allege
23   exclusionary conduct. And though the complaints focus primarily on the same conduct and claim
24   similar anticompetitive effects, they allege the existence of different relevant markets with
25   different market participants, further increasing the prospect for inconsistent judgments.
26             Second, Klein and Reveal Chat “concern substantially the same parties, property,
27   transaction or event.” Civil L.R. 3-12(a)(2)(1). Facebook is the sole defendant and there is some
28
                                                      4
     No. 5:20-cv-00363-BLF                              FACEBOOK’S MOTION FOR ADMINISTRATIVE
                                          RELIEF TO CONSIDER WHETHER CASES SHOULD BE RELATED
               Case 5:20-cv-00363-BLF Document 85 Filed 12/10/20 Page 6 of 8




 1   overlap between the putative classes (one focused on app developers, the other Facebook users,

 2   which itself almost certainly includes the developers). And as discussed, Klein relies on “materially

 3   identical allegations of misconduct to those proffered by [Reveal Chat].” Zakinov v. Ripple Labs,

 4   Inc., No. 18-CV-06753-PJH, 2020 WL 2768966, at *2 (N.D. Cal. May 28, 2020) (granting motion

 5   to relate). Recognizing these similarities, the FTC listed both Reveal Chat and Klein as related to

 6   a case it filed on December 9, 2020 in the United States District Court for the District of Columbia

 7   alleging that Facebook violated Section 2 of the Sherman Antitrust Act by, among things,

 8   acquiring WhatsApp and Instagram after using Onavo to identify those companies as potential

 9   competitive threats.

10           Third, given the substantial factual and legal overlap, it is “likely that there will be an

11   unduly burdensome duplication of labor and expense … if the cases are conducted before different

12   Judges.” Civil L.R. 3-12(a)(2). Given the time and effort that the Court has already expended in

13   assessing similar legal claims premised on a shared factual predicate, relating Reveal Chat and

14   Klein would conserve judicial resources. For example, the Klein plaintiffs challenge the

15   acquisitions of Instagram and WhatsApp, which this court has already held to be time-barred,

16   rejecting the continuing violation theory that the Klein plaintiffs allege. And should the two cases

17   survive motions to dismiss, relation is particularly important to avoid unnecessary labor and

18   expense during discovery. Simply put, it would be inefficient and unduly burdensome to “hav[e]

19   two different judges govern discovery disputes.” Financial Fusion, Inc. v. Ablaise Ltd., 2006 WL

20   3734292, at *3 (N.D. Cal. Dec. 18, 2006). Finally, discovery in Reveal Chat has not yet begun,

21   meaning that it is not far ahead of Klein. Id. at *4 (noting lack of delay as factor in favor of relation).

22           Because of the substantial overlap between Reveal Chat and Klein, and because the Court

23   is already familiar with many of the legal and factual issues implicated in the cases, Facebook

24   respectfully requests that the Court enter an order relating Reveal Chat and Klein.

25

26

27

28
                                                         5
     No. 5:20-cv-00363-BLF                                FACEBOOK’S MOTION FOR ADMINISTRATIVE
                                            RELIEF TO CONSIDER WHETHER CASES SHOULD BE RELATED
               Case 5:20-cv-00363-BLF Document 85 Filed 12/10/20 Page 7 of 8




 1   Dated: December 10, 2020                 Respectfully submitted,

 2
                                              By: /s/ Sonal N. Mehta
 3                                           SONAL N. MEHTA (SBN 222086)
 4                                           sonal.mehta@wilmerhale.com
                                             WILMER CUTLER PICKERING HALE
 5                                           AND DORR LLP
                                             2600 El Camino Real, Suite 400
 6                                           Palo Alto, CA 94306
                                             Telephone: (650) 858-6000
 7

 8                                            DAVID Z. GRINGER (pro hac vice)
                                              david.gringer@wilmerhale.com
 9                                            ARI HOLTZBLATT (pro hac vice)
                                              ari.holtzblatt@wilmerhale.com
10                                            MOLLY M. JENNINGS (pro hac vice)
                                              molly.jennings@wilmerhale.com
11                                            WILMER CUTLER PICKERING HALE
12                                            AND DORR LLP
                                              1875 Pennsylvania Avenue, NW
13                                            Washington, DC 20006
                                              Telephone: (202) 663-6000
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     No. 5:20-cv-00363-BLF                       FACEBOOK’S MOTION FOR ADMINISTRATIVE
                                   RELIEF TO CONSIDER WHETHER CASES SHOULD BE RELATED
               Case 5:20-cv-00363-BLF Document 85 Filed 12/10/20 Page 8 of 8




 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on this 10th day of December 2020, I electronically transmitted the

 3   foregoing document to the Clerk’s Office using the CM/ECF System. And I hereby certify that I

 4   have served the foregoing document on counsel for the plaintiffs in the action in which relation is

 5   sought pursuant to agreement between the parties.

 6
                                                  /s/ Sonal N. Mehta
 7                                                Sonal N. Mehta
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     No. 5:20-cv-00363-BLF                             FACEBOOK’S MOTION FOR ADMINISTRATIVE
                                         RELIEF TO CONSIDER WHETHER CASES SHOULD BE RELATED
